Citation Nr: 1728246	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  06-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Kansas Commission on Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 1946.  He died in November 2003.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2004 and September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the cause of the Veteran's death, including denial of service connection for purposes of burial benefits.

In Board decisions dated April 2008 and in July 2009, the matter was remanded in order to afford the appellant with a Board hearing.  In the July 2009 Board Remand, the appellant was advised that another failure to appear could be considered a withdrawal of her hearing request, and that further requests to reschedule based on inability to secure transportation could be denied for failure to show good cause.  Prior to the July 2009 Remand, postponement of Travel Board hearings scheduled in February 2007, September 2007, May 2008, August 2008, and April 2009 had been granted.

After the July 2009 Board Remand, the appellant requested that a Travel Board hearing scheduled in August 2009 be rescheduled because she was ill.  The appellant then requested that a Travel Board hearing scheduled in December 2009 be rescheduled because she was recovering from injuries received in a motor vehicle accident.  The appellant did not appear for a Travel Board hearing scheduled for August 28, 2010.  On August 28, 2010, the appellant requested that the Travel Board hearing scheduled for that day be rescheduled because she had a conflicting medical appointment.

The governing regulation provides that a request for a change in a hearing date should be submitted not later than two weeks prior to the scheduled hearing.  38 C.F.R. § 20.702(c)(1) (2016).  The regulation also provides that, after one request to change a hearing date, rescheduling will be allowed only for good cause.  38 C.F.R. § 20.702(c)(2).  After failure to appear for a schedule hearing, a request to reschedule must be accompanied by the reasons the failure to appear was for good cause and set forth the reasons why a timely request for postponement could not have been submitted.  38 C.F.R. § 20.702(d).  The appellant provided good cause for failing to appear for her hearing, based on her statement that she could not appear because she was undergoing medical tests for breast cancer, but she did not indicate that a timely request for postponement was not possible. 

In a January 2011 decision, the Board acknowledged that the appellant is more than 75 years old; advancement of her claim on the docket was granted on the Board's own motion based on her age.  However, given that the appellant's requested Travel Board hearing had been rescheduled six times over three years prior to the scheduling of the August 2010 hearing, the Board found that her request for postponement on the day of the scheduled hearing was not a timely request to reschedule the hearing.  Her failure to appear for the scheduled hearing was deemed to constitute a withdrawal of her request for an in-person Travel Board hearing.  38 C.F.R. § 20.702.

In the January 2011 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2017 supplemental statement of the case (SSOC).  The VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The cause of the Veteran's death in November 2003 was metastatic pancreatic cancer, a disability which was not causally related to his active service or any incident therein.

2.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits. 

3.  The appellant's timely claim for burial allowance was received in December 2003.

4.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.312, 3.1600 (2016).

2.  The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002, 2014); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the appellant nor her representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Notice letters dated in January 2004, September 2004, and November 2005, complied with VA's duty to notify the appellant including as to the service connection for cause of death claim.  With respect to the burial benefits claim, as explained below, the law and not the evidence, is dispositive in this matter; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Regarding VA's duty to assist, the RO obtained the Veteran's VA and private treatment records in furtherance of the appellant's claims.  The Board notes that the RO attempted to obtain the Veteran's complete service treatment records (STRs) and service personnel records from the National Personnel Records Center (NPRC).  See the Formal Finding of Unavailability dated August 2005.  However, the RO was notified that the majority of these records were destroyed in a fire at that facility.  Id.  The appellant was notified of this issue in an August 2005 letter.

The Board finds that reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate the claims being decided herein, including efforts to obtain service records that were apparently destroyed in the NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire, there is no reasonable possibility that the missing records may be located or recovered and thus no useful purpose would be served in remanding this matter for more development.

Furthermore, the RO arranged for the required development specific to cases involving disease alleged due to radiation exposure, including inquiry with the Defense Threat Reduction Agency (DFAS).  Pursuant to the January 2011 Board Remand, inquiry was also made to the National Archives and Records Administration (NARA).

The Board recognizes that a medical opinion was not obtained as to the pending service connection for cause of death claim.  However, such opinions are only necessary when "necessary to substantiate the claimant's claim for a benefit."  Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In this case, as detailed below, there is no competent evidence of ionizing radiation exposure in service, and the appellant does not otherwise contend that the Veteran's death was related to service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, the Board finds that VA did not have a duty to assist that was unmet.

Moreover, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service Connection for Cause of Death

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2014); 38 C.F.R. § 3.309(d) (2016).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) (2016).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2016).

As has been explained above, the Veteran's service records were lost in a fire at the NPRC.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the appellant's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In this matter, the Veteran died in November 2003, and the Certificate of Death indicates that the immediate cause of his death was metastasis due to pancreatic carcinoma.  The Board notes that service connection was not in effect for any disability during the Veteran's lifetime.

The appellant argues the Veteran suffered from pancreatic cancer due to exposure to ionizing radiation during his military service.  See, e.g., the appellant's statements dated March 2004 and October 2005.  For the reasons set forth below, the Board finds that the service connection for the cause of the Veteran's death is not warranted.

The evidence shows that the Veteran was diagnosed with pancreatic cancer in March 2003.  See the appellant's statement dated March 2004; see also the private treatment records dated November 2003.  The Board notes that the Veteran was also diagnosed with colon cancer in 1985.  Id.  There is no indication or contention that symptoms of colon cancer and/or pancreatic cancer were first experienced by the Veteran in service or that his fatal pancreatic cancer was otherwise directly related to service.  As such, the Board will focus on the appellant's primary argument that the Veteran's pancreatic cancer was due to in-service exposure to ionizing radiation.

In addition to the laws and regulations cited above, service connection may also be granted as a matter of presumption.  Significantly, certain chronic diseases, such as malignant tumors, although not manifested during service, may be service-connected if manifest within certain prescribed periods following service discharge.  Malignant tumors, for instance, must be manifest to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Here, pancreatic cancer was not manifest until 2003, decades after active duty discharge.  As such, these presumptive provisions are not applicable.

Pancreatic cancer is a disease presumed to be the result of exposure to ionizing radiation under 38 C.F.R. § 3.309(d) and is also listed as a "radiogenic disease" in 38 C.F.R. § 3.311(b)(2)(i).  As will be detailed below, however, there is no evidence establishing that the Veteran qualifies as a "radiation-exposed veteran" within the meaning of 38 C.F.R. § 3.309(d)(3)(i).

The appellant specifically contends that the Veteran was exposed to ionizing radiation while stationed in Japan from 1945 to 1946.  She states that, as part of his military duties, the Veteran was required to travel from Osaka to Nagasaki when supplies came in by ship, in order to unload and deliver the supplies back to the hospital.  See the appellant's statement dated October 2005.  She additionally reported that the Veteran's duties caused him to fly via airplane to within 10 miles of Nagasaki.  Id.

Critically, however, the evidence of record does not support a finding that the Veteran was exposed to ionizing radiation during his military service.  The Veteran's military occupational specialty (MOS) was duty non-commissioned officer.  His separation qualification record indicated that he served in the Asiatic Pacific Theater with the 98th Field Hospital for 11 months, in which he organized and operated a post exchange in the hospital for patients and personnel.  It was further reported that the Veteran supervised the work of two enlisted men and three Japanese civilians.  He kept stock records, took inventories, and made requisitions for stock.

The DTRA, in response to RO inquiry, addressed the appellant's contentions as to the Veteran's potential in-service exposure to ionizing radiation.  In a December 2005 letter, the DTRA noted that, pursuant to 38 C.F.R. § 3.309, VA defines the occupation of Hiroshima and Nagasaki as official military duties within 10 miles of the city limits, which were required to perform or support military occupational functions.  The DTRA reported that the Veteran's service records were destroyed in the 1973 NPRC fire.  As this primary source is unavailable, the DTRA conducted a search of alternate records to provide an outline of the Veteran's service.  To this end, morning reports indicate that the 98th Field Hospital debarked from the USS COTTEL at Wakayama, Japan, which was approximately 175 miles from Hiroshima and 325 miles from Nagasaki, on September 28, 1945.  They then traveled by train to Taisho Air Field in Yao, Japan.  The hospital was moved to Kashiwara in October 1945, and to Osaka in November 1945.  Osaka is located approximately 200 miles from Hiroshima and 350 miles from Nagasaki.  The Veteran remained with the 98th Field Hospital at Osaka until he was reassigned to the 4th replacement depot in Tokyo in April 1946.  Tokyo is located approximately 400 miles from Hiroshima and 550 miles from Nagasaki.  He then returned to the Unites States.  Based upon the available historical records, the DTRA concluded that the Veteran was not present with the American occupational forces in Hiroshima or Nagasaki.

Accordingly, the record does not demonstrate that the Veteran was exposed to ionizing radiation during his period of active duty.  The Board recognizes that the appellant has submitted photographs and statements attempting to verify the Veteran's presence in Nagasaki.  However, these photographs and statements amount to no more than speculation that the Veteran was exposed to radiation.  The appellant has presented no objective evidence which confirms such exposure.  Critically, the evidence of record affirmatively shows that the Veteran was stationed in Osaka during his military service in Japan.  There is no objective evidence of record, which demonstrates that the Veteran traveled within 10 miles of Nagasaki or Hiroshima.  The probative value of the appellant's beliefs of in-service radiation exposure is greatly outweighed by the evidence of record including the reports of the DTRA, which included review of morning reports and other sources.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (in evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record).  The Board accordingly finds that the Veteran was not exposed to radiation during his military service.  The claim therefore fails on this basis.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for the cause of the Veteran's death.  Accordingly, the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III. VA Burial Benefits

The basic facts in this case are not in dispute.  The Veteran died in November 2003.  He was not service-connected for any disability at the time of his death.  Moreover, as detailed above, service connection for the cause of the Veteran's death is not warranted based upon the evidence of record.

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014. (The appellant's claim for burial benefits has been pending since October 2009, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  The Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2003. 

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702 (b)(3)).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii) (now at 38 C.F.R. § 3.1702 (c)(1)).

According to the Veteran's death certificate, the cause of death was metastasis of pancreatic cancer.  At the time of his death, the Veteran had not established service connection for any disability.  As detailed above, the service connection for the cause of the Veteran's death is not established based upon the evidence of record.  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered.

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705).

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions:  at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705(b),(e), 3.1708(b),(c)). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b),(d)). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)). 

The appellant's claim for nonservice-connected burial benefits was timely filed in December 2003; however, the Board finds that none of the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705 and § 3.1708) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension; he was not service-connected for any disability at the time of his death.  Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of his death.  Third, although service department records show the deceased was a veteran of World War II, he was not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty, and the evidence does not indicate that the Veteran was without any next of kin, especially as the appellant in this case is his surviving spouse.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  Rather, his death certificate shows that the Veteran died at a private hospital in November 2003.  Therefore, burial benefits are not warranted on the foregoing bases.

While the Board is sympathetic to the appellant's claim, and recognizes the honorable service of the Veteran, entitlement to burial benefits is established based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service, which is duly acknowledged and appreciated.  In conclusion, the evidence does not indicate that the conditions for burial benefits, set forth in 38 C.F.R. § 3.1600 (now 38 C.F.R. § 3.1700 et seq.), have been met.  There is no legal entitlement to VA burial benefits; the appeal must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to VA burial benefits is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


